IN THE COURT OF APPEALS OF IOWA

                                    No. 20-1351
                             Filed December 16, 2020


IN THE INTEREST OF L.M.,
Minor Child,

A.M., Mother,
      Appellant,

J.P., Father,
       Appellant.
________________________________________________________________


       Appeal from the Iowa District Court for Woodbury County, Mark C. Cord III,

District Associate Judge.


       A mother and father each appeal the juvenile court order terminating their

parental rights. AFFIRMED ON BOTH APPEALS.


       Theresa Rachel of Fankhauser, Farrens & Rachel, PLC, Sioux City, for

appellant mother.

       Jessica R. Noll of Deck Law PLC, Sioux City, for appellant father.

       Thomas J. Miller, Attorney General, and Ellen Ramsey-Kacena, Assistant

Attorney General, for appellee State.

       Michelle M. Hynes of Juvenile Law Center, Sioux City, attorney and

guardian ad litem for minor child.


       Considered by Mullins, P.J., Greer, J., and Danilson, S.J.*

       *Senior judge assigned by order pursuant to Iowa Code section 602.9206

(2020).
                                         2


DANILSON, Senior Judge.

       A mother and father each appeal the juvenile court order terminating their

parental rights. We find there is sufficient evidence in the record to support

terminating the parents’ rights, termination in the child’s best interests, and the

circumstances do not warrant granting the parents additional time to work on

reunification. We affirm on both appeals.

       I.     Background Facts & Proceedings

       A.M., mother, and J.P., father, are the parents of L.M., born in 2019. The

child tested positive for methamphetamine, amphetamines, and marijuana at the

time of birth. The father was arrested for probation violations relating to drug use

on the day the child was born. The mother entered a substance-abuse treatment

program that allowed the child to remain in her care.

       The child was adjudicated to be in need of assistance (CINA), pursuant to

Iowa Code section 232.2(6)(b), (c)(2), (n), and (o) (2019). After the father was

released from jail in October, the mother quit attending outpatient treatment and

had two positive drug tests. On October 29, the mother voluntarily placed the child

in the care of the maternal aunt. The parents did not participate in services other

than supervised visitation. On December 12, the juvenile court formally removed

the child from the parents’ care.

       The parents have a history of domestic violence. The parents continue to

have a romantic relationship and, except for the mother’s counseling just two

weeks before the termination hearing, neither parent took any steps to address the

problems with domestic violence. The parents each began a substance-abuse

treatment program but were unsuccessfully discharged in February 2020. The
                                              3


mother entered an inpatient substance-abuse treatment program on May 7. She

completed that program and entered a half-way house. On April 7, the father was

arrested for possession of methamphetamine, which was a violation of his

probation. He was arrested again on May 8.

          On June 19, the State filed a petition seeking termination of the parents’

rights.         At the time of the termination hearing on July 24, the mother was

participating in extended outpatient treatment while living in a half-way house. She

began counseling for domestic abuse on July 10.               The father was in jail for

probation violations. He was expected to be released in September.

          The juvenile court entered an order on October 6, terminating the parents’

rights under section 232.116(1)(d), (e), (h), and (l) (2020). The court found:

          [T]he child could not be returned to the custody of either parent due
          to their ongoing unstable lifestyles, unresolved drug use, ongoing
          criminal activities, lack of stable housing, and financial insecurities at
          the present time as provided in Iowa Code section 232.102 without
          suffering further harmful effects, nor could she be returned at any
          time in the foreseeable future.

The court found it was in the child’s best interests to terminate the parents’ rights

“so that she will have the opportunity to grow and mature in a safe, healthy and

stimulating environment.” The court also found it was not in the child’s best

interests to extend the case for an additional six months, noting the parents did not

make much progress over the thirteen months since the juvenile proceedings

began. The mother and father each appeal the juvenile court’s decision.

          II.       Standard of Review

          Our review of termination proceedings is de novo. In re A.B., 815 N.W.2d

764, 773 (Iowa 2012). The State must prove its allegations for termination by clear
                                           4

and convincing evidence. In re C.B., 611 N.W.2d 489, 492 (Iowa 2000). “‘Clear

and convincing evidence’ means there are no serious or substantial doubts as to

the correctness [of] conclusions of law drawn from the evidence.” Id. Our primary

concern is the best interests of the child. In re J.S., 846 N.W.2d 36, 40 (Iowa

2014).

         III.   Mother

         A. Sufficiency of the Evidence

         The mother contends there is not sufficient evidence in the record to support

termination of her parental rights. “We will uphold an order terminating parental

rights where there is clear and convincing evidence of the statutory grounds for

termination.” In re T.S., 868 N.W.2d 425, 434 (Iowa Ct. App. 2015). “When the

juvenile court orders termination of parental rights on more than one statutory

ground, we need only find grounds to terminate on one of the sections to affirm.”

Id. at 435. We focus on the termination of the mother’s parental rights under

section 232.116(1)(h).1

         The mother contests only the fourth element of section 232.116(1)(h)—

whether the child can be safely returned to her care. A child cannot be returned


1 Section 232.116(1)(h) provides for termination of parental rights if the following
elements are met:
               (1) The child is three years of age or younger.
               (2) The child has been adjudicated a child in need of
       assistance pursuant to section 232.96.
               (3) The child has been removed from the physical custody of
       the child’s parents for at least six months of the last twelve months,
       or for the last six consecutive months and any trial period at home
       has been less than thirty days.
               (4) There is clear and convincing evidence that the child
       cannot be returned to the custody of the child’s parents as provided
       in section 232.102 at the present time.
                                           5


“if by doing so the child would be exposed to any harm amounting to a new child

in need of assistance adjudication.” In re M.M., 483 N.W.2d 812, 814 (Iowa 1992).

“The threat of probable harm will justify termination, and the perceived harm need

not be the one that supported the child’s initial removal from the home.” Id. We

consider whether there is clear and convincing evidence to show a child could be

returned to a parent’s care at the time of the termination hearing. See In re A.M.,

843 N.W.2d 100, 111 (Iowa 2014).

       At the time of the termination hearing, the mother was in a half-way house

while she continued to address her substance-abuse problems, and the child could

not be placed with her there. Additionally, she had only started to address the

issues concerning domestic abuse in the parents’ relationship. The mother was

not in a position where the child could be safely returned to her care. We conclude

the juvenile court properly determined the elements of section 232.116(1)(h) had

been met.

       B. Best Interests

       The mother also claims termination of her parental rights is not in the child’s

best interests.    In considering a child’s best interests, we “give primary

consideration to the child’s safety, to the best placement for furthering the long-

term nurturing and growth of the child, and to the physical, mental, and emotional

condition and needs of the child.” See In re P.L., 778 N.W.2d 33, 40 (Iowa 2010)

(quoting Iowa Code § 232.116(2)). The mother has prioritized her relationship with

the father, and when they are together they do not maintain sobriety. Also, their

relationship includes incidents of domestic violence. We find termination of the

mother’s parental rights is in the child’s best interests.
                                             6


          C. Extension of Time

          The mother asks for an additional six months to work on reunification with

the child. She asserts that she had made recent progress in addressing her

substance-abuse problems and needs more time to demonstrate her sobriety.

          The juvenile court may decide to not terminate parental rights if it finds there

is clear and convincing evidence that CINA proceedings should continue and

enters an order to extend the time for reunification in accordance with section

232.104(2)(b). Iowa Code § 232.117(5). The court may continue the proceedings

for an additional six months if the court finds “the need for removal . . . will no

longer exist at the end of the additional six-month period.” Id. § 232.104(2)(b).

          The juvenile court addressed this issue and found:

          [The mother] may argue she is doing everything DHS requested and
          this court ordered her to do; however, her cooperation with services
          came at the 11th hour. It is too little, too late. Both [the mother] and
          [the father] have requested an additional six months to work toward
          reunification. They apparently have forgotten the past 13 months
          they have had to address the issues that brought their family before
          this court. In granting the parents additional time, the court then must
          subtract that time from [the child’s] chance at permanency. Making
          [the child] wait an additional six months in the hope that one of her
          parents will make her a priority is not in her best interest.

We concur in the juvenile court’s determination that it would not be in the child’s

best interests to extend this case for an additional six months.

          We affirm the juvenile court’s decision terminating the mother’s parental

rights.
                                          7


       IV.     Father

       A. Sufficiency of the Evidence

       The father claims there is not sufficient evidence in the record to support

the juvenile court’s decision terminating his parental rights. As with the mother,

we consider section 232.116(1)(h).       See T.S., 868 N.W.2d at 434 (noting a

termination may be affirmed on any ground relied upon by the juvenile court).

       For section 232.116(1)(h), the father does not claim the child could be

returned to his care. Rather, he asserts the child could be returned to the mother’s

care. We have already determined the child could not be safely returned to the

mother’s care. Also, the father does not have standing to raise issues concerning

the mother. See In re K.R., 737 N.W.2d 321, 323 (Iowa Ct. App. 2007) (finding a

father did not have standing to raise an argument on behalf of the mother in an

effort to gain a benefit for himself). We conclude the court properly found the

elements of section 232.116(1)(h) had been met as to the father.

       B. Best Interests

       The father contends termination of his parental rights is not in the child’s

best interests. We take into consideration the “long-term nurturing and growth of

the child,” and the child’s “physical, mental, and emotional condition and needs.”

See P.L., 778 N.W.2d at 40. The juvenile court noted the father had an “ongoing

unstable lifestyle[ ], unresolved drug use, ongoing criminal activities, lack of stable

housing, and financial insecurities.” The father was unable to meet the child’s

short-term or long-term needs. We find termination of the father’s parental rights

is in the child’s best interests.
                                          8


       C. Extension of Time

       Finally, the father seeks an additional six months to work on reunification.

An extension of time may be granted if the court finds “the need for removal . . . will

no longer exist at the end of the additional six-month period.”           Iowa Code

§ 232.104(2)(b). We find it is very unlikely the father could resume care of the child

within six months from the time of the termination hearing in July 2020. The father

was not expected to be released from jail until September. In the past, he was

unable to maintain sobriety unless he was in an institutionalized setting.

Furthermore, the father had taken no steps to address the issue of domestic

violence. We conclude the juvenile court properly denied the father’s request for

additional time.

       We affirm the court’s decision terminating the father’s parental rights.

       AFFIRMED ON BOTH APPEALS.